          Case 1:19-cr-00185-NONE-SKO Document 60 Filed 09/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00185-NONE
12                                 Plaintiff,
                                                         STIPULATION AND ORDER TO VACATE
13                           v.                          STATUS CONFERENCE AND SET CHANGE OF
                                                         PLEA HEARING
14   SHERMAN SMITH,
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 21, 2020.

21          2.     By this stipulation, defendant now moves to vacate the status conference and set a change

22 of plea hearing on September 18, 2020, and to exclude time until September 18, 2020, under Local

23 Codes 7 and T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)        The government has represented that the discovery in this case has been either

26          produced directly to counsel and/or made available for inspection and copying.

27                 b)        A signed plea agreement was filed on September 1, 2020 for the Court’s

28          consideration.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00185-NONE-SKO Document 60 Filed 09/02/20 Page 2 of 3


 1                 c)      Counsel for defendant requires time for effective preparation for the change of

 2          plea hearing and consultation with his client, taking into account the exercise of due diligence.

 3                 d)      The government does not object to the continuance.

 4                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period until September 18, 2020, inclusive,

 9          is deemed excludable pursuant to 18 U.S.C.§§ 3161(h)(1)(G) and (h)(7)(A), B(iv) [Local Codes

10          7 and T4] because it results from a continuance granted by the Court at defendant’s request on

11          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

12          best interest of the public and the defendant in a speedy trial and also because the Court requires

13          this time to consider the parties’ proposed and filed plea agreement.

14          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
      Dated: September 2, 2020                               MCGREGOR W. SCOTT
20                                                           United States Attorney
21
                                                             /s/ LAURA D. WITHERS
22                                                           LAURA D. WITHERS
                                                             Assistant United States Attorney
23

24
      Dated: September 2, 2020                               /s/ ROGER WILSON
25                                                           ROGER WILSON
26                                                           Counsel for Defendant
                                                             SHERMAN SMITH
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00185-NONE-SKO Document 60 Filed 09/02/20 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2          Pursuant to the parties’ Stipulation, the change of plea hearing shall be set for on September 18,

 3 2020, at 9:30 a.m. before the Honorable District Judge Dale A. Drozd.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     September 2, 2020                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
